12/21/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: DA 21-0424
                                                                                       ',Pont


                                             DA 21-0424


 TOM VAN HAELE,                                                            oovJei sop .         ••
                                                                               o      ,v••
                                                                         CA° Gtot"'
                  Plaintiff and Appellant,

           v.
                                                                         ORDER
 JUDY KUHL, VALERIE CRAMER and
 JENNIFER CRAMER,

                 Defendants and Appellees.



       Appellant Tom Van Haele has filed a motion for extension of time within which to
file his opening brief that is currently due December 23, 2021.
       This Court observes that the record was received on September 24, 2021. We
further observe that the transcripts in this appeal have not been distributed to the parties
because of non-payment. An Appellant, such as Van Haele, has the duty to "present
sufficient record[J" which includes the transcripts of the underlying proceedings for this
Court to review on appeal. M. R. App. P. 14(2) and 14(3). Van Haele should endeavor to
pay the Court Reporter for producing transcripts, as requested, and pursuant to our rules.
M. R. App. P. 5(5). Accordingly,
       IT IS HEREBY ORDERED that Appellant has until January 13, 2022, within which
to file his opening brief.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to all
parties.
                              er
       DATED this           I clay of December, 2021.
                                                    For the Court,



                                                                     •


                                                                 Chief Justice